      Case 5:20-cv-00050-MTT-CHW Document 9 Filed 06/16/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

THONY BEAUBRUN,                            :
                                           :
              Plaintiff,                   :
                                           :
              VS.                          :
                                           :       NO. 5:20-CV-50-MTT
                                           :
JACKSON DIAGNOSTIC                         :
AND CLASSIFICATION                         :
PRISON, et al.,                            :
                                           :       ORDER
           Defendants.                     :
______________________________             :


       Plaintiff Thony Beaubrun, a prisoner at Dodge State Prison in Chester, Georgia,

filed a 42 U.S.C. § 1983 action in the United States District Court for the Northern

District of Georgia. ECF No. 1. He also filed an Affidavit and Authorization for

Withdrawal from Inmate Account. ECF No. 2. The United States District Court for the

Northern District of Georgia transferred the action to this Court. ECF No. 3. The Court

construes Plaintiff’s Affidavit and Authorization for Withdrawal from Inmate Account as

a motion to proceed in forma pauperis and GRANTS the motion for purposes of this

dismissal alone. The Court DISMISSES Plaintiff’s complaint without prejudice for

failure to follow the Court’s instructions and failure to state a claim upon which relief

may be granted. Fed. R. Civ. P. 41(b); 28 U.S.C. § 1915A(b).

                               I. STANDARD OF REVIEW

       The Court may dismiss a complaint if a plaintiff fails to comply with a court order.

Fed. R. Civ. P. 41(b); Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337

(11th Cir.2005) (stating that a district court may sua sponte dismiss a case under the
                                               1
      Case 5:20-cv-00050-MTT-CHW Document 9 Filed 06/16/20 Page 2 of 8



authority of either Rule 41(b) or the court's inherent power to manage its docket);

Coleman v. St. Lucie Cty. Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citations

omitted). The Court properly dismisses a complaint when a pro se plaintiff fails to

amend his complaint after the district court has pointed out the original complaint’s

deficiencies and allowed a chance to amend. Taylor v. Spaziano, 251 F. App’x 616,

620-21 (11th Cir. 2007) (district court did not abuse its discretion when it dismissed

without prejudice plaintiff’s amended complaint that contained the same deficiencies as

his original complaint).

       Pursuant to 28 U.S.C. § 1915A(a), a federal court is required to conduct an initial

screening of a prisoner complaint “which seeks redress from a governmental entity or

officer or employee of a governmental entity.” Section 1915A(b) requires a federal

court to dismiss a prisoner complaint that is: (1) “frivolous, malicious, or fails to state a

claim upon which relief may be granted”; or (2) “seeks monetary relief from a defendant

who is immune from such relief.”

       A claim is frivolous when it appears from the face of the complaint that the factual

allegations are “clearly baseless” or that the legal theories are “indisputably meritless.”

Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (citations omitted). A complaint

fails to state a claim when it does not include “enough factual matter (taken as true)” to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (noting that

“[f]actual allegations must be enough to raise a right to relief above the speculative

level,” and that the complaint “must contain something more . . . than . . . a statement of

facts that merely creates a suspicion [of] a legally cognizable right of action”) (internal

quotations and citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009)
                                               2
      Case 5:20-cv-00050-MTT-CHW Document 9 Filed 06/16/20 Page 3 of 8



(explaining that “threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice”).

       In making the above determinations, all factual allegations in the complaint must

be viewed as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). Moreover,

“[p]ro se pleadings are held to a less stringent standard than pleadings drafted by

attorneys and will, therefore, be liberally construed.” Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998).

       In order to state a claim for relief under § 1983, a plaintiff must allege that: (1) an

act or omission deprived him of a right, privilege, or immunity secured by the

Constitution or a statute of the United States; and (2) the act or omission was committed

by a person acting under color of state law. Hale v. Tallapoosa County, 50 F.3d 1579,

1581 (11th Cir. 1995). If a litigant cannot satisfy these requirements or fails to provide

factual allegations in support of his claim or claims, the complaint is subject to dismissal.

See Chappell v. Rich, 340 F.3d 1279, 1282-84 (11th Cir. 2003) (affirming the district

court’s dismissal of a § 1983 complaint because the plaintiff’s factual allegations were

insufficient to support the alleged constitutional violation). See also 28 U.S.C. §

1915A(b) (dictating that a complaint, or any portion thereof, that does not pass the

standard in § 1915A “shall” be dismissed on preliminary review).

             II. PROCEDURAL HISTORY AND ANALYSIS OF CLAIMS

       Plaintiff’s original complaint contained general allegations regarding the

unsanitary and unsafe living conditions at the Georgia Diagnostic and Classification

Prison. ECF No. 1. Plaintiff also set forth the seemingly unrelated claim that he was

denied a dental appointment. Id. The Magistrate Judge determined that Plaintiff’s

original complaint suffered from numerous deficiencies. He, therefore, ordered Plaintiff

                                              3
      Case 5:20-cv-00050-MTT-CHW Document 9 Filed 06/16/20 Page 4 of 8



to file an amended complaint. ECF No. 7. The Magistrate Judge told Plaintiff exactly

what the deficiencies were: (1) Plaintiff failed to attribute any acts or omissions to his

named Defendants; (2) Plaintiff’s complaint set forth only conclusory allegations; (3) the

Georgia Diagnostic and Classification Prison and the State of Georgia are shielded from

liability by the Eleventh Amendment to the United States Constitution; (4) fictitious party

practice is not allowed; (5) Plaintiff failed to allege how Warden Benjamin Ford violated

his rights; (6) Plaintiff could only raise related claims; and (7) Plaintiff was no longer

housed at the Georgia Diagnostic and Classification Prison so his request for injunctive

relief was moot. Id.

       Plaintiff was instructed to file an amended complaint. Id. The Magistrate Judge

told Plaintiff to provide sufficient and specific factual allegations to permit the Court to

review his complaint. Id. Plaintiff was instructed that his amended complaint must

contain a separate paragraph as to each defendant explaining what that defendant did and

the supporting facts, including dates and location, to show why each person was being

sued. Id. Plaintiff was told it was futile to name the State of Georgia and the Georgia

Diagnostic and Classification Prison as Defendants. Id. Plaintiff was also told that

unnamed John and Jane Does would be dismissed. Id.

       Plaintiff filed his amended complaint. ECF No. 8. Unfortunately, Plaintiff failed

to follow the Magistrate Judge’s instructions. His amended complaint is basically the

same as his original complaint. His action is subject to dismissal on this basis alone.

Taylor, 251 F. App’x at 620-21.

       In his amended complaint, Plaintiff names both “Jackson Diagnostic and

                                              4
      Case 5:20-cv-00050-MTT-CHW Document 9 Filed 06/16/20 Page 5 of 8



Classification Prison,” ECF No. 8 at 1, which the Court assumes is actually the “Georgia

Diagnostic and Classification Prison,” and the State of Georgia, Id. at 4, as Defendants.

As Plaintiff was already told, the Eleventh Amendment bars a §1983 action against the

State of Georgia and its agencies, such as the Georgia Diagnostic and Classification

Prison, regardless of whether a plaintiff seeks monetary damages or prospective

injunctive relief. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984)

(Eleventh Amendment bar to suit against state applies “regardless of the nature of the

relief sought.”); Stevens v. Gay, 864 F.2d 113, 114-15 (11th Cir. 1989). Thus, any

claims against these two Defendants must be dismissed.

       Despite being told that fictitious party practice is not permitted, Plaintiff names

John and Jane Doe as Defendants. Doc. 8 at 4. Any claims against John and Jane Doe

must be dismissed. The Court has no way of identifying and serving unnamed,

unidentified Defendants.

       This leaves only Warden Benjamin Ford. Id. But Plaintiff has once again failed

to link Warden Ford to any of his claims. Plaintiff was told that it is not sufficient to

simply list the names of Defendants in the heading of his complaint; he must link those

named Defendants with the allegations in this complaint. ECF No. 7 at 5. He was

specifically instructed that he must show an affirmative link between Warden Ford and

any alleged constitutional deprivation. Id. at 4 (citing Gilmere v. City of Atlanta, 774

F.2d 1495, 1504 (11th Cir. 1985)). Plaintiff completely failed to provide any link

between Warden Ford and his allegations regarding the living conditions at the Georgia

Diagnostic and Classification Prison. Ford is due to be dismissed for this reason alone.

                                              5
      Case 5:20-cv-00050-MTT-CHW Document 9 Filed 06/16/20 Page 6 of 8



       Despite being told that his transfer from the Georgia Diagnostic and Classification

Prison mooted his request for injunctive relief, Plaintiff once again asks for both a

preliminary and a permanent injunction “ordering Defendants to desist the inhumane

treatment and conditions inflicted upon me.” Doc. 8 at 6. Injunctive relief is

unavailable to Plaintiff. Zatler v. Wainwright, 802 F.2d 397, 399 (11th Cir. 1986); Wahl

v. McIver, 773 F.2d 1169, 1173 (11th Cir. 1985).

       Plaintiff complains about the living conditions that existed in the J Building, Dorm

2. ECF No. 8 at 5. Specifically, he calls the conditions “deplorable” and complains

about over-crowding, “despicable sanitation,” “toxic air quality,” black mold in the

bathroom, rotted fixtures due to the moisture level, leaky ceilings, and insects. Id.

Plaintiff also states that there were safety violations, including exposed and unsecured

metal or plastic rods. Id.

       The Court construes these complaints to raise a potential Eighth Amendment

conditions of confinement claim. ECF No. 1 at 4-5. To establish an Eighth

Amendment violation, Plaintiff would have to prove “three elements: (1) a condition of

confinement that inflicted unnecessary pain or suffering [constituting cruel and unusual

punishment], (2) the defendant’s ‘deliberate indifference’ to that condition, and (3)

causation.” LaMarca v. Turner, 995 F.2d 1526, 1535 (11th Cir. 1993) (citations

omitted). Whether a condition of confinement constitutes cruel and unusual punishment

is an objective inquiry. Wilson v. Seiter, 501 U.S. 294, 290 (1991). Whether prison

officials are deliberately indifferent to that condition is a subjective inquiry. Id.

       Only when prison conditions result in “unquestioned and serious deprivation of

                                              6
      Case 5:20-cv-00050-MTT-CHW Document 9 Filed 06/16/20 Page 7 of 8



basic human needs” are they considered cruel and unusual punishment. Rhodes v.

Chapman, 452 U.S. 337, 347 (1981). “The Constitution does not mandate comfortable

prisons, but neither does it permit inhumane ones.” Farmer v. Brennan, 511 U.S. 825,

832 (1994) (internal citation and quotation marks omitted). “[C]onditions that cannot be

said to be cruel and unusual under contemporary standards are not unconstitutional. To

the extent that such conditions are restrictive and even harsh, they are part of the penalty

that criminal offenders pay for their offenses against society.” Rhodes, 452 U.S. at 347.

       Extreme deprivations are, therefore, required to state a conditions-of-confinement

claim under the Eighth Amendment. Chandler v. Crosby, 379 F.3d 1278, 1298 (11th

Cir. 2004). “[A]t the very least[,]” a plaintiff must “show that a condition of his

confinement poses an unreasonable risk of serious damage to his future health or safety.”

Id.

       Plaintiff’s various complaints about the conditions that existed in the J Building,

Dorm 2 at the Georgia Diagnostic and Classification Prison do not rise to the level of

extreme deprivations. His allegations are general and conclusory and although he states

the “deplorable” conditions destroyed his health, ECF No. 8 at 6, he fails to tell the Court

how his health was impacted. See Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir.

1984) (conclusory and general assertions are not sufficient to state a claim upon which

relief under § 1983 can be granted).

       Only when a prison official “knowingly or recklessly disregard[s] an inmates’

basic needs” can he be found to be “deliberately indifferent.” LaMarca, 995 F.2d at

1535. To establish deliberate indifference, “a plaintiff must prove that the official

                                              7
      Case 5:20-cv-00050-MTT-CHW Document 9 Filed 06/16/20 Page 8 of 8



possessed knowledge both of the infirm condition and of the means to cure that

condition, ‘so that a conscious, culpable refusal to prevent the harm can be inferred from

the defendant's failure to prevent it.’” Id. at 1535 (citation omitted).

       Plaintiff has failed to link any Defendant to his allegations. He has, therefore,

completely failed to allege that any official was deliberately indifferent to the conditions

he describes.

       Finally, § “1983 ‘requires proof of an affirmative causal connection between the

actions taken by a particular person ‘under color of state law’ and the constitutional

deprivation.’” Id. at 1538 (citations omitted). Again, despite being told that he needed

to link the named Defendants’ actions or inactions to his allegations and being given the

opportunity to amend his complaint, Plaintiff fails to allege how any named Defendant is

connected to his claim. Thus, he has not alleged a causal connection between any

Defendants’ actions and the alleged Eighth Amendment conditions of confinement

violations.

       For these reasons, Plaintiff’s 42 U.S.C. § 1983 action is DISMISSED without

prejudice for his failure to follow the Court’s instructions and failure to state a claim

upon which relief may be granted. Fed. R. Civ. P. 41(b); 28 U.S.C. § 1915A(b).

       SO ORDERED, this 16th day of June, 2020.



                                           s/Marc T. Treadwell
                                           MARC T. TREADWELL, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              8
